Order entered August 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00512-CR

                                 NIJEL JOHNSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-14038-M

                                            ORDER
       The reporter’s record was due July 19, 2019. By postcard dated July 24, 2019, we

notified official court reporter Belinda Baraka that the reporter’s record was past due and

directed her to file it within thirty days. To date, the record has not been filed and we have had

no communication from Ms. Baraka.

       We ORDER the complete reporter’s record filed BY SEPTEMBER 9, 2019. We

caution Ms. Baraka that the failure to file the reporter’s record by that date will result in the

Court taking whatever remedies it has available to ensure that the appeal proceeds in a timely

fashion, which may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; and to counsel for all parties.



                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE